Citation Nr: 0316773	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
post-operative left shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for a 
post-operative right shoulder disability. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1983 to October 1985.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  An August 2002 
memorandum from AMVETS, sought a remand for the purpose of 
allowing the veteran's local representative to review the 
file and submit argument.  A May 2003 memorandum from AMVETS 
indicates that the file was reviewed at the AMVETS Appeals 
Office in Washington, DC, and that AMVETS has no further 
argument to present. 
  

FINDINGS OF FACT

1.  The veteran's postoperative left (minor) shoulder 
disability is manifested by some limitation of left arm 
motion and of certain activities due to pain; there is no 
evidence of recurrent dislocation, ankylosis of 
scapulohumeral articulation, fibrous union of the humerus, 
nonunion of the humerus, or loss of the humeral head; an 
exceptional or unusual disability picture is not shown.

2.  The veteran's postoperative right (major) shoulder 
disability is manifested by some limitation of right arm 
motion and of certain activities due to pain; there is no 
evidence of recurrent dislocation, ankylosis of 
scapulohumeral articulation, fibrous union of the humerus, 
nonunion of the humerus, or loss of the humeral head, and 
range of motion of the right arm is not limited to midway 
between the side and shoulder level; an exceptional or 
unusual disability picture is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for the veteran's 
service-connected left (minor) shoulder disability is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Codes 5003, 5200, 5201, and 5202 (2002).

2.  A rating in excess of 20 percent for the veteran's 
service-connected right (major) shoulder disability is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Codes 5200, 5201, and (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

The Board finds that VA has fully complied with the mandates 
of the VCAA.  Well-groundedness is not an issue.  The 
appellant was provided copies of the decisions explaining the 
bases for the ratings assigned.  The veteran and his 
representative were advised of the applicable laws and 
regulations in a March 2002 Statement of the Case (SOC), an 
May 2002 Supplemental Statement of the Case (SSOC), and 
through VA correspondence, including a February 2001 letter 
advising them of the VCAA.  These communications clearly 
explained his rights and responsibilities and advised him 
what evidence was of record, and what type of evidence could 
substantiate his claims.  Furthermore, the SOC, the SSOC and 
the February 2001 letter outlined the veteran's and VA's 
respective responsibilities in the development of the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, all identified pertinent 
records have been obtained.  VA arranged for a recent VA 
examination.  The veteran has indicated that all shoulder 
treatment has been at the American Lake VA facility; VA has 
obtained the records from this facility.  The Board notes 
that in a December 2000 letter, the veteran was informed that 
right shoulder X-rays performed in December 2000 were 
abnormal and that further studies were recommended for 
treatment purposes.  The findings reported, however, provide 
a complete disability picture for evaluation purposes.

Factual Background

The veteran dislocated his left shoulder during service.  In 
April 1986 the RO granted service connection for recurrent 
dislocation of the left shoulder, rated 20 percent.  In May 
1991, the RO increased the rating to 30 percent.  In March 
1997, the RO granted service connection for a right shoulder 
disability as secondary to the service-connected left 
shoulder disability.  A 20 percent rating was assigned.

The veteran had a history of recurrent dislocations of both 
shoulders.  He underwent Bristow surgical repair on the left 
in 1986 (with subsequent surgery to remove a screw), and a 
Bankart procedure on the right in 1991.  He no longer has 
problems with dislocations; records show ongoing problems 
with pain and limitation of motion bilaterally.

A September 2000 record from a massage therapist indicates 
that the veteran reported severe pain and decreased range of 
motion in both shoulders, especially during work where 
prolonged abduction reportedly causes him severe pain.  
Objective findings reported included tenderness and spasm 
upon digital palpation as well as severe hypertonicities and 
myofascial trigger points in the upper fibers of the 
trapezius, supraspinatus, levator scapular, teres major and 
teres minor.  Specific tenderness and inflammation were also 
noted around the rotator cuff.  The massage practitioner 
discussed his therapy and noted that the veteran reported a 
moderate decrease in pain and inflammation in the shoulders.  

A September 2000 letter from a VA staff physician identified 
the veteran as his patient at the American Lake VA facility 
and noted the history of bilateral shoulder pain and previous 
surgeries.  The physician stated that because of his physical 
condition the veteran was advised to change his work as a 
barber and find a job that did not hurt his shoulders.

A December 2000 letter from the veteran's employer indicated 
that the veteran had a serious attendance problem over the 
last two to three years and that the problem was getting 
worse.  He noted the veteran called in complaining that his 
shoulders hurt and frequently asked to leave early because of 
shoulder pain.  On average he missed work one to five days 
every pay period, while only working a four-day a week 
schedule. 

VA outpatient treatment records from October 1996 through May 
2001 show treatment for various problems including ongoing 
problems with the shoulders.  The veteran underwent a course 
of physical therapy from March to May 1997 to address 
complaints of pain and limitation of motion. 

On VA examination in December 2000, the veteran reported 
complaints of aching in the shoulders and noted that his 
physician had told him that his work was exacerbating the 
problem.  The pain was in the infero-anterior aspects of the 
shoulders and would radiate to the shawl region bilaterally.  
He had the pain in both shoulders on a daily basis, with 
varying intensity.  The pain lasted all day and was worse on 
arising and at the end of the day.  It was noted that the 
veteran was employed as a barber and that his shoulder 
problems and difficulties with abduction limited his ability 
to do his job.  He estimated the loss of six or seven 
workdays per month due to his shoulders.  He treated himself 
with extra-strength Tylenol and a heating pad, and did 
exercises with an elastic device from Physical Therapy.  He 
noted that Absorbine Jr. applied to the shoulders provided 
about one hour of relief.  The shoulder pain would radiate 
down his upper extremities to the wrists.  All fingers of 
either hand would go to sleep three to four times a month.  
He could lift perhaps 20 pounds without pain.  

Physical examination of the right shoulder revealed palpation 
pain of the infero-anterior aspect of the shoulder, of the 
shawl region, and of the superolateral thorax near the 
axilla.  Examination of the left shoulder revealed palpation 
pain of the infero-anterior aspect of the shoulder, of the 
shawl area, and of the region anteromedial to the shoulder.  
Palpation pain was also noted in both suprascapular regions.  
There was no calor or rubor or effusion of the shoulders.  
Bilateral shoulder range of motion testing revealed:  flexion 
to 60 degrees on the right and to 50 degrees on the left; 
extension to 10 degrees on the right and to 15 degrees on the 
left; abduction to 60 degrees on the right and to 50 degrees 
on the left; and internal rotation to 5 degrees on the right 
and to 20 degrees on the left.  All ranges of motion were 
noted to be active and passive.  External rotation of the 
right shoulder was to 60 degrees active and to 65 degrees 
passive.  External rotation of the left shoulder was to 30 
degrees.  These movements were limited by pain.  January 1997 
left shoulder X-rays were interpreted as showing degenerative 
changes in the inferior aspect of the glenohumeral joint, 
with an osteophyte-like projection seen in the anterior 
margin of the glenoid.  Right shoulder X-rays on the same 
date showed possible peritendinitis or enthesopathy at the 
subscapularis tendon insertion site.  The impressions were 
residuals of bilateral shoulder surgeries and osteoarthritis 
of the left shoulder.  X-rays of the right shoulder revealed 
normal AC and glenohumeral joints, no fracture and no 
malalignment.  An osseous excrescence of several centimeters 
was noted arising from the anterior cortex of the proximal 
humeral metaphysis.  This was noted to be most likely either 
a benign exostosis or sequelae from remote injury.  

A November 2001 letter from the veteran's employer indicated 
that the veteran was being terminated from employment due to 
failure to comply with conditions in warnings regarding his 
unauthorized absences.  

In a statement in his April 2002 VA Form 9, the veteran 
indicated that he was unable to perform his job because of 
his bilateral shoulder problems and had not been able to find 
other work.

VA outpatient treatment records dated through March 2002 show 
that the veteran mentioned his shoulder problems during 
physical therapy sessions for an unrelated back problem. 

Analysis

The veteran maintains that his bilateral shoulder disorders 
are sufficiently disabling to warrant higher ratings.  He 
appears to be asserting claims for extraschedular ratings due 
to impact the disabilities have on his ability to work as a 
barber.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

The veteran's service-connected left and right shoulder 
disorders (post-operative residuals of recurrent 
dislocations) are currently rated under 38 C.F.R. § 4.71a, 
Code 5201 for limitation of motion of the arm.  They are 
manifested chiefly by pain and limitation in range of motion, 
with degenerative changes noted on the left.  [With regard to 
arthritis, the Board  notes that under 38 C.F.R. § 4.71a, 
Codes 5003 and 5010, degenerative arthritis and arthritis due 
to trauma are rated on the basis of limitation of motion of 
the specific joint or joints involved.  Accordingly,  Code 
5201 remains the appropriate rating code when rating either 
as arthritis or as the underlying disability.]  

Code 5201 provides for a 20 percent rating when there is  
limitation of motion of either arm to shoulder level.  When 
arm motion is limited to midway between the side and shoulder 
level, a 30 percent rating is warranted for the major 
extremity and a 20 percent rating is warranted for the minor 
extremity.  Limitation of arm motion to 25 degrees from the 
side is rated 40 percent on the major side and 30 percent on 
the minor side.  38 C.F.R. § 4.71a.  Normal range of motion 
of the shoulder is from 0 degrees of flexion (forward 
elevation) to 180 degrees of flexion, from 0 degrees of 
abduction to 180 degrees of abduction, from 0 degrees of 
external rotation to 90 degrees of external rotation, and 
from 0 degrees of internal rotation to 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I.

The veteran's left shoulder is currently rated at the highest 
possible rating (30 percent) under Code 5201 for limitation 
of motion of the minor extremity.  Hence, an increased rating 
under Code 5201 is not possible.

As to the right shoulder, the most recent examination, in 
December 2000, revealed flexion to 60 degrees, abduction to 
60 degrees, external rotation to 60 degrees, and internal 
rotation to 5 degrees.  An increased rating of 30 percent is 
not warranted under Code 5201, since motion is not limited to 
midway between the side and the shoulder.

Under Deluca v. Brown, 6 Vet. App. 321 (1993), the effect of 
pain on functional impairment may be considered.  In making 
determinations with regard to the application of 38 C.F.R. §§ 
4.40 and 4.45, the Board is bound by the holding in VAOGCPREC 
9-98 (August 14, 1998), which held that these provisions must 
be considered in light of the relevant diagnostic code for 
limitation of motion.  Where a musculoskeletal disability is 
currently evaluated at the highest schedular rating based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the veteran 
has the maximum rating possible for disability of the left 
(minor) extremity under Code 5201, rating for pain under 
DeLuca, supra, would not result in a higher schedular rating 
for the left shoulder disorder.

As to the right shoulder, even considering the effects of 
pain on ranges of motion, the degree of reduction in full 
range of motion due to pain is not so significant as to 
warrant a higher rating under Code 5201.  The medical 
evidence does not show additional loss of range of motion, 
weakness, excess fatigue or incoordination in his right 
shoulder due to physiologic pain approximating limitation at 
midway between the side and the shoulder.  

Regarding the possibility of a rating under other diagnostic 
codes, there is no medical evidence of: ankylosis of the 
scapulohumeral joint; impairment of the humerus consisting of 
episodes of recurrent dislocation of the scapulohumeral joint 
or of malunion, nonunion, or fibrous union.  While the 
shoulders had a history of dislocation, the veteran has not 
experienced such problems since the corrective surgeries.  
Thus, higher ratings under Codes 5200 and 5202 are not 
warranted.

Finally, the Board also cannot conclude that the disability 
picture as to either the veteran's right shoulder disorder or 
his left shoulder disorder is so unusual or exceptional, with 
such related factors as frequent hospitalization or marked 
interference with employment, as to render impractical 
application of the regular scheldular criteria.  38 C.F.R. § 
3.321(b).  The record does not reflect recent or frequent 
inpatient care.  While the record shows that the veteran's 
shoulder disorders impacted on his work as a barber, such 
employment impairment, alone, is not beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  While the veteran's work as a barber may 
have been particularly stressful on the shoulders, there is 
no indication that such degree of impairment is transferable 
to other civil occupations.  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

Ratings in excess of 30 percent for a post-operative left 
shoulder disability and 20 percent for a post-operative right 
shoulder disability are denied. 


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

